DETAILED ACTION
This Office action is in response to the amendment filed on July 27, 2022.
Claims 1, 3-5, 7-16, 18, 19, and 21-24 are pending.
Claims 1, 4, 5, 10-16, 18, 19, and 21-23 have been amended.
Claims 2, 6, 17, and 20 have been canceled.
Claims 21-24 have been added.
Claims 1, 3-5, 7-16, 18, 19, and 21-24 are allowed and will be renumbered as 1-20 in the patent.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The 35 U.S.C. § 101 rejections of Claims 1-15 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael F. Morano (Reg. No. 44,952) on August 4, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 07/27/2022), please amend Claims 1, 4, 5, 10-16, 18, 19, and 21-23 as follows:

1. (Currently Amended) An apparatus comprising:
at least one processing platform comprising at least one processor coupled to a memory; and
said at least one processing platform being configured:
to receive code for computer programming;
to determine whether at least a portion of the code comprises at least one vulnerability;
to compare at least the portion of the code comprising the at least one vulnerability to a knowledge base comprising (i) a plurality of code fragments comprising a plurality of vulnerabilities; and (ii) a plurality of solutions to prevent corresponding vulnerabilities of the plurality of vulnerabilities;
to identify, based on the comparing, a code fragment of the plurality of code fragments matching at least the portion of the code comprising the at least one vulnerability;
to execute a solution of the plurality of solutions corresponding to the identified code fragment of the plurality of code fragments to prevent the at least one vulnerability in at least the portion of the code; and
to convert at least the portion of the code comprising the at least one vulnerability into a code vector representation, wherein, in converting at least the portion of the code comprising the at least one vulnerability into the code vector representation, said at least one processing platform is configured:
to convert at least the portion of the code comprising the at least one vulnerability into an intermediate code representation comprising a plurality of variable connection vectors; and
to combine the plurality of variable connection vectors and at least one weight vector, wherein the code vector representation is based, at least in part, on the combination of the plurality of variable connection vectors and the at least one weight vector.

2. (Canceled)

3. (Previously Presented) The apparatus of claim 1 wherein the code vector representation is independent of a programming language of the code.

4. (Currently Amended) The apparatus of claim 1 wherein, in comparing at least the portion of the code comprising the at least one vulnerability to the knowledge base, said at least one processing platform is further configured to compare the code vector representation to a plurality of code vector representations corresponding to the plurality of code fragments in the knowledge base.

5. (Currently Amended) The apparatus of claim 4 wherein, in comparing at least the portion of the code comprising the at least one vulnerability to the knowledge base, said at least one processing platform is further configured to determine a cosine distance between the code vector representation and the plurality of code vector representations.

6. (Canceled)

7. (Previously Presented) The apparatus of claim 1 wherein the intermediate code representation comprises an abstract syntax tree.

8. (Original) The apparatus of claim 1 wherein said at least one processing platform is further configured to determine a programming language of the code.

9. (Original) The apparatus of claim 1 wherein said at least one processing platform is further configured to sanitize at least the portion of the code comprising the at least one vulnerability.

10. (Currently Amended) The apparatus of claim 9 wherein, in sanitizing at least the portion of the code comprising the at least one vulnerability, said at least one processing platform is further configured to remove one or more comments from at least the portion of the code comprising the at least one vulnerability.

11. (Currently Amended) The apparatus of claim 1 wherein, in executing the solution of the plurality of solutions corresponding to the identified code fragment of the plurality of code fragments, said at least one processing platform is further configured to generate new code without the at least one vulnerability.

12. (Currently Amended) The apparatus of claim 11 wherein said at least one processing platform is further configured to apply one or more machine learning algorithms to update the knowledge base with data corresponding to the generation of the new code without the at least one vulnerability.

13. (Currently Amended) The apparatus of claim 1 wherein said at least one processing platform is further configured:
to identify, based on the comparing, one or more code fragments of the plurality of code fragments which [[may]] correspond to at least the portion of the code comprising the at least one vulnerability; and
to transmit to a user one or more recommended solutions of the plurality of solutions corresponding to the identified one or more code fragments of the plurality of code fragments to prevent the at least one vulnerability in at least the portion of the code comprising the at least one vulnerability.

14. (Currently Amended) The apparatus of claim 13 wherein said at least one processing platform is further configured:
to receive from the user a selection of a recommended solution of the one or more recommended solutions of the plurality of solutions; and
to apply one or more machine learning algorithms to update the knowledge base with data corresponding to a relationship between at least the portion of the code comprising the at least one vulnerability and the selected recommended solution of the one or more recommended solutions of the plurality of solutions.

15. (Currently Amended) The apparatus of claim 1 wherein said at least one processing platform is further configured:
to determine that the at least one vulnerability is absent from the knowledge base; and
to add the at least one vulnerability and at least the portion of the code comprising the at least one vulnerability to the knowledge base.

16. (Currently Amended) A method comprising:
receiving code for computer programming;
determining whether at least a portion of the code comprises at least one vulnerability;
comparing at least the portion of the code comprising the at least one vulnerability to a knowledge base comprising (i) a plurality of code fragments comprising a plurality of vulnerabilities; and (ii) a plurality of solutions to prevent corresponding vulnerabilities of the plurality of vulnerabilities;
identifying, based on the comparing, a code fragment of the plurality of code fragments matching at least the portion of the code comprising the at least one vulnerability;
executing a solution of the plurality of solutions corresponding to the identified code fragment of the plurality of code fragments to prevent the at least one vulnerability in at least the portion of the code; and
converting at least the portion of the code comprising the at least one vulnerability into a code vector representation, wherein[[,]] converting at least the portion of the code comprising the at least one vulnerability into the code vector representation comprises:
converting at least the portion of the code comprising the at least one vulnerability into an intermediate code representation comprising a plurality of variable connection vectors; and
combining the plurality of variable connection vectors and at least one weight vector, wherein the code vector representation is based, at least in part, on the combination of the plurality of variable connection vectors and the at least one weight vector;
wherein the method is performed by at least one processing platform comprising at least one processor coupled to a memory.

17. (Canceled)

18. (Currently Amended) The method of claim 16 wherein comparing at least the portion of the code comprising the at least one vulnerability to the knowledge base further comprises comparing the code vector representation to a plurality of code vector representations corresponding to the plurality of code fragments in the knowledge base.

19. (Currently Amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code of the one or more software programs when executed by at least one processing platform causes said at least one processing platform:
to receive code for computer programming;
to determine whether at least a portion of the code comprises at least one vulnerability;
to compare at least the portion of the code comprising the at least one vulnerability to a knowledge base comprising (i) a plurality of code fragments comprising a plurality of vulnerabilities; and (ii) a plurality of solutions to prevent corresponding vulnerabilities of the plurality of vulnerabilities;
to identify, based on the comparing, a code fragment of the plurality of code fragments matching at least the portion of the code comprising the at least one vulnerability;
to execute a solution of the plurality of solutions corresponding to the identified code fragment of the plurality of code fragments to prevent the at least one vulnerability in at least the portion of the code; and
to convert at least the portion of the code comprising the at least one vulnerability into a code vector representation, wherein, in converting at least the portion of the code comprising the at least one vulnerability into the code vector representation, the program code of the one or more software programs causes said at least one processing platform:
to convert at least the portion of the code comprising the at least one vulnerability into an intermediate code representation comprising a plurality of variable connection vectors; and
to combine the plurality of variable connection vectors and at least one weight vector, wherein the code vector representation is based, at least in part, on the combination of the plurality of variable connection vectors and the at least one weight vector.

20. (Canceled)

21. (Currently Amended) The computer program product of claim 19 wherein, in comparing at least the portion of the code comprising the at least one vulnerability to the knowledge base, the program code of the one or more software programs further causes said at least one processing platform to compare the code vector representation to a plurality of code vector representations corresponding to the plurality of code fragments in the knowledge base.

22. (Currently Amended) The computer program product of claim 21 wherein, in comparing at least the portion of the code comprising the at least one vulnerability to the knowledge base, the program code of the one or more software programs further causes said at least one processing platform to determine a cosine distance between the code vector representation and the plurality of code vector representations.

23. (Currently Amended) The computer program product of claim 19 wherein, in executing the solution of the plurality of solutions corresponding to the identified code fragment of the plurality of code fragments, the program code of the one or more software programs further causes said at least one processing platform to generate new code without the at least one vulnerability.

24. (Previously Presented) The method of claim 18 wherein comparing at least the portion of the code comprising the at least one vulnerability to the knowledge base further comprises determining a cosine distance between the code vector representation and the plurality of code vector representations.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “to convert at least the portion of the code comprising the at least one vulnerability into an intermediate code representation comprising a plurality of variable connection vectors; and to combine the plurality of variable connection vectors and at least one weight vector, wherein the code vector representation is based, at least in part, on the combination of the plurality of variable connection vectors and the at least one weight vector” as recited in independent Claims 1, 16, and 19.
The closest cited prior art, the combination of US 2018/0157842 (hereinafter “Holz”) and US 2021/0232376 (hereinafter “Wang”), teaches correlating security vulnerability detection across multiple applications. However, the combination of Holz and Wang fails to teach “to convert at least the portion of the code comprising the at least one vulnerability into an intermediate code representation comprising a plurality of variable connection vectors; and to combine the plurality of variable connection vectors and at least one weight vector, wherein the code vector representation is based, at least in part, on the combination of the plurality of variable connection vectors and the at least one weight vector” as recited in independent Claims 1, 16, and 19; and as pointed out by the Applicant’s remarks/arguments on page 12 to page 14 of the Remarks (received on 07/27/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191